DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted on 01/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objections to the drawings are hereby withdrawn in view of the Applicant’s Amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13-16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoniewski et al (U. S. Publication 2018/0085145).
Regarding Claim 1, Okoniewski discloses a surgical access assembly (210; see Paragraph 82 and Figure 1) comprising: an instrument valve housing (2190 and 2192) including upper (2190), lower (2192), and inner housing sections (interior surfaces of 2190 and 2192: Webster defines “section” as “one of the parts that form something” and “a particular area that is part of a place;” the combination of 2190 and 2192 form both an outer and inner surface with corresponding outer and inner sections) and defining a 
Regarding Claim 9, Okoniewski discloses a valve assembly (230A or 230B; “It is noted that instrument valve component 230A may be replaced by instrument valve component 230B”; see Paragraph 114) comprising: a guard assembly (2140 and 2142; see Figure 5A. The Application Specification [Paragraph 04] does not state the guard assembly is more than just the first and second guard members: “a guard assembly including first and second guard members”) including first (2140) and second guard members (2142), each of the first and second guard members defining a central axis (B axis, see Figure 1 and 5A) and including a plurality of slits (2152; see Paragraph 89) extending radially outward from the central axis, wherein the first guard member is oriented relative to the second guard member such that the plurality of slits of the first guard member are radially offset from the plurality of slits of the second guard member (see Figure 5a and Paragraph 93); a seal assembly (2167) disposed adjacent to the guard assembly; and a centering mechanism (2169 with 2162/2164) for maintaining the seal assembly and guard assembly centered within the cavity of the instrument valve (the seal assembly and guard assembly are attached inside of the bellows resulting in their movement with the seal; see Paragraph 121 and Figure 15), the centering mechanism having a first side (facing 2190) and a second side (facing 2192) opposed to the first side, wherein the guard assembly is positioned on the first side (above 2169; see Figure 5A) of the and the seal assembly is positioned on the second side (below 2169; “curved inner seal portion 2167 (or first sloped portion) is disposed between flat guard portion 2169 and second sloped portion 2170 (FIG. 2).”; see Paragraph 85).
Regarding Claim 21, Okoniewski discloses a valve assembly (230A or 230B; “It is noted that instrument valve component 230A may be replaced by instrument valve component 230B”; see Paragraph 114) comprising: a guard assembly (2140 and 2142; see Figure 5A. The Application Specification [Paragraph 04] does not state the guard assembly is more than just the first and second guard members: “a guard assembly including first and second guard members”) including first (2140) and second guard members (2142), each of the first and second guard members defining a central axis (B axis, see Figure 1 and 5A) and including a plurality of slits (2152; see Paragraph 89) extending radially outward from the central axis, wherein the first guard member is oriented relative to the second guard member such that the plurality of slits of the first guard member are radially offset from the plurality of slits of the second guard member (see Figure 5a and Paragraph 93); a seal assembly (2167) disposed adjacent to the guard assembly; and a centering mechanism (2169 with 2164) for maintaining the seal assembly and guard assembly centered within the cavity of the instrument valve (the seal assembly and guard assembly are attached inside of the bellows resulting in their movement with the seal; see Paragraph 121 and Figure 15), the centering mechanism including an inner rim (inner edge of 2169) disposed between the guard assembly and the seal assembly (see Figure 2 and 5A). 
Regarding Claims 2, 10, and 22, Okoniewski further discloses (see Paragraph 89) the first (2140) and second guard (2142) members each define three slits (2152).
Regarding Claims 5 and 13, Okoniewski further discloses (see Paragraph 92 and Figure 2) the plurality of slits (2152) forms a star shape (“rotationally offset”; see Paragraph 92).
Regarding Claims 6 and 14, Okoniewski further discloses (see Paragraph 83 and Figure 2) including a retainer assembly (2120 and 2180) including upper (2180) and lower retainer members (2120).
Regarding Claims 8 and 16, Okoniewski further discloses (see Paragraph 84 and Figure 2) the centering mechanism (2169 with 2162/2164) includes a bellows (2162 and 2164).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, 12, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (U. S. Publication 2018/0085145) in view of Dennis et al. (US Patent 6,258,065; previously of record) hereinafter Dennis.
Regarding Claims 3, 11, and 23, the combination of Okoniewski/Abrams discloses the invention as stated above.
However, the combination of Okoniewski/Abrams does not disclose the first and second guard members are formed of nylon.
	Dennis teaches in the same field of endeavor a seal assembly with the guard member (50) formed of nylon (see Column 6, Lines 57-67) for the purpose of bonding with the valve seal (see Column 6, Lines 59-62) and resisting inversion when an instrument is removed (see Column 6, Lines 58-59). 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Okoniewski/Abrams’s guard members to be formed of nylon as taught by Dennis in order to bond with the seal and prevent inversion.
Regarding Claims 4, 12, and 24, the combination of Okoniewski/Abrams discloses the invention as stated above.
However, the combination of Okoniewski/Abrams does not disclose the seal assembly is formed of a polyisoprene or a silicone elastomer.
Dennis teaches in the same field of endeavor a seal assembly is formed of polyisoprene (see Column 6, Lines 44-51) for the purpose of allowing the seal assembly to form a seal around the surgical instrument (see Column 6, Lines 44-47) and allowing the seal assembly to resist puncturing from the instrument (see Column 6, Lines 47-50).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Okoniewski/Abrams’s seal assembly to be formed of a polyisoprene as taught by Dennis in order to create a seal around the surgical instrument and prevent puncturing from the instrument. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (U. S. Publication 2018/0085145) in view of Michael (U. S. Publication 2007/0185453).
Regarding Claims 7 and 15, Okoniewski further discloses (see Paragraphs 86, 87, and Figure 2) at least one of the upper (2180) or lower (2120) retainer members includes a plurality of pins (2186 is on 2180) receivable through the guard assembly (via 2152 and 2152 of 2140 and 2142).
However, Okoniewski does not explicitly disclose that the seal assembly can receive pins.
Michael teaches (see Paragraphs 28, 30, 32, and Figure 2) a trocar seal and multiple segment seal assembly (4a-4d) with the seal assembly having holes (6) to receive a plurality of pins (10) of a retainer member (8) in the same field of endeavor for the purpose of securing the multiple segment seal assembly to the retainer, since the multiple segment seal assembly reduces strain during instrument insertion (see Paragraph 30).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Okoniewski’s device to have a seal assembly that can receive pins as taught by Michael in order to reduce strain during instrument insertion.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T HICKS/Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771